IDSs Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications - ADS
The corrected Application Data Sheet (ADS) submitted on September 26, 2022 is accepted.

Drawings
The corrections made to the drawing replacement sheet filed September 26, 2022 would be acceptable.  However, the legend “Amended” must appear beneath each of the figures 8a-8d as required by 37 CFR 1.173(b)(3).
Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3) are required in reply to the Office action to avoid abandonment of the application.  
No new matter should be entered.
Note that amendments in reissue applications are different from standard utility application practice and are governed by 37 CFR 1.173.  
37 CFR 1.173(b)(3) reads:
Drawings.  One or more patent drawings shall be amended in the following manner:  Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document.  Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended.  Amended figures must be identified as "Amended," and any added figure must be identified as "New."  In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled."  All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.  
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included.  The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

The objection to the drawings will not be held in abeyance. 
See also MPEP 1453.

Specification
The substance of the amendments to the specification is acceptable.
However, the manner of making the amendments does not comply with 37 CFR 1.173(b)(1) because the filing of a substitute specification is not permitted in reissue.  See 37 CFR 1.125(d) which indicates that “[a] substitute specification under this section is not permitted in a reissue application.”
Appropriate correction is required.
No New Matter should be entered.
Note that amendments in reissue applications are governed by 37 CFR 1.173.  See MPEP 1411 and 1453 for information concerning the manner of amending the specification in reissue.


Claim Objections
The amendment to the claims filed on September 26, 2022 does not comply with the requirements of 37 CFR 1.173(b)(2) and (d) because new claims 8-10 must be underlined in their entirely.  See MPEP 1453.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification of the subject 10,526,052 patent is now amended to provide a description of the “liquefied gas storage capacity of 70K cubic meters or more” as recited in claim 1.
The ‘052 patent describes the instant carrier as having a liquefied gas storage capacity of “70K or more,” and also describes prior art carriers having a capacity of less than “70K.”  See for example columns 2, 6, and 9.  However, nowhere in the specification is there a unit of measurement, such as a volume or a weight, given for the storage capacity of 70K or more.  In fact, the terms “cubic” and “meters” as now claimed do not appear anywhere in the specification as originally filed.
During the original prosecution of the ‘052 patent, the original specification filed with the 15/771,836 application on April 27, 2018 did not include any units of measurement for the capacity of “70K or more.”  Moreover, none of the claims filed with the application included a unit of measurement, and claim 1 merely recited “a liquefied gas storage capacity of 70K or more, preferably 78.7K.”  As such, nowhere in the originally-filed disclosure of the ‘836 application was there a unit of measurement associated with the capacity of the liquefied gas storage carrier.
However, in the response filed August 1, 2019, claim 1 was amended to recite “a liquefied gas storage capacity of less than 70K cubic meters” and also “a liquefied gas storage capacity of 70K cubic meters or more.”
While it is known that a volume of LPG can be measured in cubic meters, it is also known to measure the volume in liters, cubic feet, kilograms or tonnes, and barrels.  See, for example, the patent to Delli Paoli which measures its cargo of LNG in barrels.  
Therefore, the originally-filed disclosure did not reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention now claimed in the ‘052 patent.  The volume unit of “cubic meters” was added only after the ‘836 application was originally filed, and therefore introduced new matter into the disclosure.
This is a New Matter rejection.

Claim 1 further contains new matter in the limitation “wherein an outside of the upper deck where the drip tray is placed is inclined more downwardly than an inside thereof.”  
The disclosure of the ‘052 patent does not describe “an inside” as set forth in claim 1.  The specification and claims originally filed with the ‘836 application did not describe or recite “an inside” of any element of the invention.
The limitation “an inside thereof” was added to claim 1 as amended in the Response filed August 1, 2019, and therefore introduced new matter into the disclosure.
Applicant argues on page 16 that figure 11 and column 12 of the ‘052 patent form the basis of support for the claim, but the term “an inside thereof” as recited in the claim is not limited to the structure asserted by Applicant to support the claim.
Therefore, the originally-filed disclosure did not reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed “outside of the upper deck where the drip tray is placed is inclined more downwardly than an inside thereof” as now recited in the patent.
This is a New Matter rejection.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the limitation of “an outside of the upper deck where the drip tray is placed is inclined more downwardly than an inside thereof” is indefinite because the claim is silent as to which part of the carrier, upper deck, or drip tray is referred to by “an inside thereof.”   
Claim 3 is indefinite because the shell and the single hull are both inferentially recited, and therefore a shell of the body is defined with respect to a single hull, which is not positively recited as part of the invention.    
Claim 7 is indefinite because the shell is inferentially recited, thereby defining the liquefied gas tanks in reference to an element which his not positively claimed as part of the invention.
In claim 8, the “connection end” of the manifold in line 18 lacks antecedent basis.  In the last two lines the transfer arm and the exterior are each inferentially recited, and the claim is indefinite as to what “an exterior” refers to.
In each of claims 9 and 10, the “connection end” of the manifold in line 20 lacks antecedent basis.  In line 21 the transfer arm and the exterior are each inferentially recited in the claim is indefinite as to what the “an exterior” refers to.  In the last two lines the claim is indefinite as to which water ballast tank is recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Delli Paoli in view of Miller, Keehan, and Knutsen.
Delli Paoli (U.S. Patent 3,326,167) discloses a liquefied gas carrier having a width of less than 32.3 meters to pass through the old Panama Canal, having a liquefied gas storage including a plurality of liquefied gas tanks;
a body including a lower part having a bottom and a lower end of each of the liquefied gas tanks, an upper part having an upper deck and an upper end of each of the liquefied gas tanks, and a central part provided between the upper part and the lower part and having vertical left and right sides, as shown in figure 4.
Delli Paoli does not appear to disclose that the height of the body is increased by vertically moving the central part upwardly.  Delli Paoli further does not appear to show a manifold or a drip tray.
Miller (U.S. Patent 3,406,650) teaches a method for increasing the load capacity of a vessel by increasing the height of a central part.  As shown in figure 7, the body can be considered to have upper, lower, and central parts.  As shown in figure 8, the upper part is removed from the central part, such that an extension member 176 may be inserted therebetween as shown in figure 10.  As shown in figure 9, the height of the central member has been increased to increase the load capacity of the vessel.  A total height of the body is greater than a total height of a body of a conventional vessel by an increased height amount equal to the height of the extension member.   
Keehan (U.S. Patent 6,267,069) teaches a vessel for transporting LNG or LPG comprising a plurality of gas storage tanks 14.  The tanks have upper and lower parts, and a cylindrical central portion.  As described in column 7, lines 1-14, the height of the cylindrical tanks can be increased without increasing the size of the vessel.  As noted in lines 17-18 and 38-43 of the same column, the increased height of the tanks results in a vessel that can carry more cargo at the same draft in a smaller ship.  Keehan further teaches a manifold 16 installed at the upper deck, as is well-known in the art. 
From the teachings of Miller and Keehan, it would have been obvious to those of ordinary skill in the art at the time of filing to provide the liquefied gas carrier of Delli Paoli with a manifold for loading and unloading, and further to increase a total height of the body by an increased height amount equal to a vertical extension of the central part to upwardly move the manifold and the upper part, so that a liquefied gas storage capacity of 70K cubic meters or more is obtained.  This would have been obvious as a design expedient to optimize the overall dimensions of the vessel, for instance, by increasing the capacity of the carrier while still keeping dimensions allowing it to pass through the Old Panama Canal.  Once modified, the gas carrier of Delli Paoli would be a Higher Storage Capacity liquefied gas carrier.
It is well-settled that changes in size or shape are not necessarily patentable.  As set forth in In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  In In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), the Court stated the "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 
Increasing the height of the body of the vessel of Delli Paoli in light of the teachings of Miller and Keehan yield the predictable result of increasing the capacity without increasing the overall length/width dimensions of the vessel.
To provide the upper deck of the vessel of Delli Paoli with a drip tray near the manifold would have been obvious as taught by Knutsen (U.S. PGPub 2016/0318585 to Knutsen et al.)  in order to collect any liquefied gas which might spill during transfer.  The top decks of Delli Paoli and Miller are shown to be inclined toward the sides of the vessels, and therefore it would have been obvious that an outside of the upper deck where the drip tray is placed is inclined more downwardly than an inside thereof. 
Finally, in the body of Delli Paoli as modified by Miller and Keehan, a height of the central part can be established which is greater than a sum of a height of the upper part and a height of the lower part, as shown in the marked-up figure 4 below:

    PNG
    media_image1.png
    279
    420
    media_image1.png
    Greyscale

With respect to claim 3, a shell 14 of the body of Delli Paoli is provided in a single hull. 
With respect to claim 5, the liquefied gas tanks of Delli Paoli as modified by Miller and Keehan include an upper part, a central part, and a lower part, and because the tanks can be modified to have a greater vertical height as taught by Keehan, a vertical length of the central part of each of the liquefied gas tanks is formed to further extend than that of a central part of a liquefied gas tank of a liquefied gas carrier having a lesser liquefied gas storage capacity.  To choose a liquefied gas carrier having a capacity of less than 70K cubic meters for comparison would have been obvious as a design expedient based on the desire to modify the vessel of Delli Paoli to have a gas storage capacity of greater than 70K cubic meters.
With respect to claim 6, to have the vertical lengths of the upper part and the lower part of each liquefied gas tank formed equal to those of an upper part and a lower part of a liquefied gas tank of a liquefied gas carrier having a liquefied gas storage capacity of less than 70K cubic meters would have been obvious because the upper and lower parts have features such as structures for loading/unloading, and/or a base, and modifying the dimensions of the upper and lower parts would negatively affect these features.  In other words, it would have been common sense to modify the central part of the tanks, such as by increasing the vertical height, in order to increase the overall load capacity.
With respect to claim 7, for each of the liquefied gas tanks to be disposed to be spaced apart from a shell of the body at 1.4 m or more would have been obvious as a design expedient, such as to allow enough space for a crew member to inspect the tanks or the shell of the body. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Delli Paoli as modified by Miller, Keehan, and Knutsen as applied to claim 1 above, and further in view of Fujita (U.S. 5,347,943 to Fujita et al.)
The liquefied gas carrier of Delli Paoli as modified by Miller, Keehan, and Knutsen does not appear to include a first liquefied gas tank having a side surface which is bent twice.  
Fujita teaches a forwardmost cargo tank located in the bow of a tanker ship and having a side surface which is bent twice as shown in figure 28.  From this teaching it would have been obvious for the first liquefied gas tank disposed at a bow of the carrier of Delli Paoli as modified by Miller, Keehan, and Knutsen to have a side surface which is bent twice in order to make more efficient use of the narrowing space available in the bow of the ship.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Delli Paoli in view of Miller, Keehan, Knutsen, JP ‘090, and Biaggi.
Delli Paoli discloses a liquefied gas carrier having a width of less than 32.3 m to pass through the old Panama Canal, having a liquefied gas storage including a plurality of liquefied gas tanks;
a body including a lower part having a bottom and a lower end of each of the liquefied gas tanks, an upper part having an upper deck and an upper end of each of the liquefied gas tanks, and a central part provided between the upper part and the lower part and having vertical left and right sides as shown in figure 4.
Delli Paoli does not appear to disclose that the height of the body is increased by vertically moving the central part upwardly.  Delli Paoli further does not appear to show a manifold or a drip tray, or a height difference adjusting unit.
Miller teaches a method for increasing the load capacity of a vessel by increasing the height of a central part.  As shown in figure 7, the body can be considered to have upper, lower, and central parts.  As shown in figure 8, the upper part is removed from the central part, such that an extension member 176 may be inserted therebetween as shown in figure 10.  As shown in figure 9, the height of the central member has been increased to increase the load capacity of the vessel.  A total height of the body is greater than a total height of a body of a conventional vessel by an increased height amount equal to the height of the extension member.   
Keehan teaches a vessel for transporting LNG or LPG comprising a plurality of gas storage tanks 14.  The tanks have upper and lower parts, and a cylindrical central portion.  As described in column 7, lines 1-14, the height of the cylindrical tanks can be increased without increasing the size of the vessel.  As noted in lines 17-18 and 38-43 of the same column, the increased height of the tanks results in a vessel that can carry more cargo at the same draft in a smaller ship.  Keehan further teaches a manifold 16 installed at the upper deck, as is well-known in the art. 
JP ‘090 (JP 63-284090; cited by Applicant on September 26, 2022) teaches a bulk carrier in which the volume of its cargo hold can be increased by separating the top side from the double bottom and inserting new hull portions 25 therebetween.  See figures 4 and 5.  This modification is preferable to increasing the width of the ship because the modified ship will still be able to pass through the Panama Canal despite its increased cargo capacity.  
From the teachings of Miller, Keehan, and JP ‘090, it would have been obvious to those of ordinary skill in the art at the time of filing to provide the liquefied gas carrier of Delli Paoli with a manifold for loading and unloading, and further to increase a total height of the body by an increased height amount equal to a vertical extension of the central part to upwardly move the manifold and the upper part, so that a liquefied gas storage capacity of 70K cubic meters or more is obtained.  This would have been obvious as a design expedient to optimize the overall dimensions and capacities of the vessel, for instance, by increasing the capacity of the carrier while still keeping dimensions allowing it to pass through the Old Panama Canal.  Once modified, the gas carrier of Delli Paoli would be a Higher Storage Capacity liquefied gas carrier.
It is well-settled that changes in size or shape are not necessarily patentable.  As set forth in In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  In In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), the Court stated the "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 
Increasing the height of the body of the vessel of Delli Paoli in light of the teachings of Miller and Keehan yield the predictable result of increasing the capacity without increasing the overall length/width dimensions of the vessel.
To provide the upper deck of the vessel of Delli Paoli with a drip tray near the manifold would have been obvious as taught by Knutsen in order to collect any liquefied gas which might spill during transfer.  The top decks of Delli Paoli and Miller are shown to be inclined toward the sides of the vessels, and therefore it would have been obvious that an outside of the upper deck where the drip tray is placed is inclined more downwardly than an inside thereof. 
Finally, Biaggi (U.S. Patent 8,590,472 to Biaggi et al) teaches the use of a height difference adjusting unit 32 in a LNG or LGP carrier having one side connected to the connection end of the manifold 30 and the other side having a smaller height than the one side thereof and located in a vertical connectable range of a transfer arm of an exterior.  From this teaching it would have been obvious to provide such an arrangement on the carrier of Delli Paoli in order to provide a degree of vertical adjustability in order to accommodate greater or lower drafts of the carrier, and/or different tides.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Delli Paoli in view of Miller, Keehan, JP ‘090, Knutsen, Ferris, and Morimoto.
Delli Paoli discloses a liquefied gas carrier having a width of less than 32.3 m to pass through the old Panama Canal, having a liquefied gas storage including a plurality of liquefied gas tanks;
a body including a lower part having a bottom and a lower end of each of the liquefied gas tanks, an upper part having an upper deck and an upper end of each of the liquefied gas tanks, and a central part provided between the upper part and the lower part and having vertical left and right sides as shown in figure 4.
Delli Paoli does not appear to disclose that the height of the body is increased by vertically moving the central part upwardly.  Delli Paoli further does not appear to show a manifold or a drip tray, or a height difference adjusting unit.
Miller teaches a method for increasing the load capacity of a vessel by increasing the height of a central part.  As shown in figure 7, the body can be considered to have upper, lower, and central parts.  As shown in figure 8, the upper part is removed from the central part, such that an extension member 176 may be inserted therebetween as shown in figure 10.  As shown in figure 9, the height of the central member has been increased to increase the load capacity of the vessel.  A total height of the body is greater than a total height of a body of a conventional vessel by an increased height amount equal to the height of the extension member.   
Keehan teaches a vessel for transporting LNG or LPG comprising a plurality of gas storage tanks 14.  The tanks have upper and lower parts, and a cylindrical central portion.  As described in column 7, lines 1-14, the height of the cylindrical tanks can be increased without increasing the size of the vessel.  As noted in lines 17-18 and 38-43 of the same column, the increased height of the tanks results in a vessel that can carry more cargo at the same draft in a smaller ship.  Keehan further teaches a manifold 16 installed at the upper deck, as is well-known in the art. 
JP ‘090 (JP 63-284090; cited by Applicant on September 26, 2022) teaches a bulk carrier in which the volume of its cargo hold can be increased by separating the top side from the double bottom and inserting new hull portions 25 therebetween.  See figures 4 and 5.  This modification is preferable to increasing the width of the ship because the modified ship will still be able to pass through the Panama Canal despite its increased cargo capacity.  
From the teachings of Miller, Keehan, and JP ‘090, it would have been obvious to those of ordinary skill in the art at the time of filing to provide the liquefied gas carrier of Delli Paoli with a manifold for loading and unloading, and further to increase a total height of the body by an increased height amount equal to a vertical extension of the central part to upwardly move the manifold and the upper part, so that a liquefied gas storage capacity of 70K cubic meters or more is obtained.  This would have been obvious as a design expedient to optimize the overall dimensions and capacities of the vessel, for instance, by increasing the capacity of the carrier while still keeping dimensions allowing it to pass through the Old Panama Canal.  Once modified, the gas carrier of Delli Paoli would be a Higher Storage Capacity liquefied gas carrier.
It is well-settled that changes in size or shape are not necessarily patentable.  As set forth in In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  In In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), the Court stated the "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 
Increasing the height of the body of the vessel of Delli Paoli in light of the teachings of Miller and Keehan yield the predictable result of increasing the capacity without increasing the overall length/width dimensions of the vessel.
To provide the upper deck of the vessel of Delli Paoli with a drip tray near the manifold would have been obvious as taught by Knutsen in order to collect any liquefied gas which might spill during transfer.  The top decks of Delli Paoli and Miller are shown to be inclined toward the sides of the vessels, and therefore it would have been obvious that an outside of the upper deck where the drip tray is placed is inclined more downwardly than an inside thereof. 
Delli Paoli is further applied as teaching a water ballast tank including a top side tank (50-61) at an upper end of the body, and a double bottom tank 62, 63 at a bottom of the body.  Delli Paoli teaches that it is conventional to fill the ballast tanks as the tanker discharges cargo and conversely to discharge the ballast as the ship takes on cargo.  Delli Paoli does not appear to show a fore peak tank or an aft peak tank.
Ferris (U.S. Patent 3,162,169) teaches a cargo ship having a plurality of ballast tanks including a fore peak tank 42 and an aft peak tank 37, 38.  It has long been known to those of ordinary skill to adjust the trim of a ship by adding or depleting ballast from a fore peak tank or an aft peak tank as necessary.
Morimoto (U.S. PGPub 2014/0224169) teaches an LNG tanker comprising a plurality of cargo tanks and a plurality of ballast tanks.  As described in paragraphs 0029-0031, the ballast tanks can be used to increase or decrease the draft to stabilize the ship during loading and unloading of the LNG, and further to adjust the range of the location of a loading arm to prevent the arm from receiving an excessive force during loading work.
From these teachings, it would have been obvious to those of ordinary skill at the time of filing to provide the LNG carrier of Delli Paoli with fore and aft peak tanks, and further to use these tanks to adjust the position of the loading arm during loading and unloading of cargo, such that the fore and aft peak tanks are configured to locate the connection end of the manifold in a vertical connectable range of a transfer arm of an exterior by further increasing draft in the body by allowing a fluid to be introduced thereinto when the fluid is already introduced into the water ballast tank.  This would yield the predictable result of maintaining the stability and safe operation of an empty or partially loaded vessel, and further maintaining the manifold in proper position with respect to the loading arm.

Allowable Subject Matter
Claim 2 would appear to be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive.
With respect to the arguments on pages 19-20, whether or not claims were granted in foreign patent is irrelevant to the instant reissue application.   
With respect to pages 20-22, the Office action does not identify the prior art references as D1, D2, etc., and arguments referring to such references have not been considered.  
New Matter
The arguments presented on pages 15-17 have been fully considered but are not persuasive.  
An Applicant is not permitted to add new matter in order to disclose what he intended even though it can be shown that it was part of the original invention and had been inadvertently omitted from the original specification.  Ex parte Bondiou, 1962, Board of Patent Appeals and Interferences, 132 U.S.P.Q. 356.  See also Ex parte Burson, 1892, C.D 53, 58 O.G. 1414.
A change of wording to correct an error is not “new matter” if one of ordinary skill in the art would appreciate not only the existence of the error in the specification, but what the error is, and therefore would also have known how to correct the error.  In re Oda, 1971, 170 U.S.P.Q. 268.  In quoting Robinson On Patents (1890), section 561, Oda notes that “New matter is that which is not found in the specification, drawings, or model, as first filed, and which involves a departure from the original invention.”
It is submitted that the change from 70K to 70K cubic meters is a departure from the original invention.  Further, applicant has not provided evidence that one of ordinary skill in the art would not only appreciate the existence of the error in the specification but also would have known how to correct the error.
Applicant argues that dimensions of the gas tank is in meters and therefore the “natural conclusion” should be that the capacity of the gas tank is measured in cubic meters.  This is not persuasive because, as noted above, LNG is well known to be measured in barrels, tons, cubic feet, and other units.
See also the decision in Forest Laboratories Inc v. Ivax, 2007, 84 USPQ2nd 1099.
Claim 1
The argument that Miller is non-analogous art is not well-taken because Applicant fails to assert how a teaching of increasing the capacity of a solid cargo vessel would not be pertinent to the problem of increasing capacity of a liquefied gas carrier.  The argument that a skill person “would not have consulted a reference describing solid cargo vessels” is without factual basis and therefore is a mere attorney statement.  Miller teaches a cargo ship in which the total height of the body of the ship is increased by extending a central part to raise the deck.  This is the same concept set forth in claim 1, and therefore Miller is analogous art to the claimed invention.  
It is noted that the claims do not recite keeping the heights of the upper and lower parts the same as alleged on page 25.
Aon page 26, Applicant does not specify which features of claim 1 are allegedly not taught or suggested by the references.   
Applicant argues the Delli Paoli, Miller, Keehan, and Knutsen references individually, and thus does not address the rejection as set forth in the Office action.  It is well-settled that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Information Disclosure Statements
The information disclosure statements (IDSs) submitted on September 26, 2022, have been considered and placed of record.  Note that the Office actions from the foreign patent offices listed as NPLs on the IDS are not in the English language (despite Applicant’s comments to the contrary) and have not been considered.  The Japanese Office action is not considered because its listing on the IDS contains no identifying information, such as an application number.
The first sentence of the last paragraph of MPEP 609 indicates that “[m]ultiple information disclosure statements may be filed in a single application, and they will be considered, provided each is in compliance with the appropriate requirements of 37 CFR 1.97, 37 CFR 1.98  and 37 CFR 1.33(b)” (emphases added).  Each of the five (5) information disclosure statements (IDSs) filed on September 26, 2022 was non-compliant with 37 CFR 1.97(c).  37 CFR 197(c) requires that an IDS filed after a Non-Final Office action be accompanied by either a certification statement or the fee set forth in 37 CFR 1.17(p).  None of the five (5) information disclosure statements (IDSs) filed on September 26, 2022 was accompanied by either a certification statement or the fee set forth in 37 CFR 1.17(p).   However, the Electronic Acknowledgement Receipt (document coded “N417” in image file wrapper) filed September 27, 2022 gave authorization to charge the fee under 37 CFR 1,17(p) for each of the five (5) IDS at the bottom of the first page (i.e., “[t]he Director of the USPTO is hereby authorized to charge indicated fees . . . as follows: . . . 37 CFR 1.17 (Patent application and reexamination processing fees”).  Therefore, Reissue Applicant’s deposit account has been charged the fee set forth in 37 CFR 1.17(p) for each of the five (5) IDSs filed on September 27, 2022.  Accordingly, upon payment of the fee, the examiner considered each of the five (5) IDSs as noted above.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note Gustafsson et al. which teaches LNG tanks whose height and volume may be increased by using an intermediate portion 10 of varying heights.    

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Concurrent/Post Grant Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Applicant’s U.S. Patent No. 10,526,052 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gay A. Spahn can be reached at 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             
Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferees:  	/PCE/  
Peter C. English           Patent Reexamination Specialist, Art Unit 3993                                                                                                                                                                           
/GAS/
Gay Ann Spahn
		Supervisory Primary Examiner, Art Unit 3993